DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-14, 18-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Entzminger et al. U.S. PGPub 2021/0080941 in view of Chau et al. U.S. PGPub 2022/0171373.
Regarding claims 1, 13, 22 and 25, Entzminger discloses a processing system (e.g. pg. 1, ¶2), comprising: a plurality of processing stations (e.g. industrial assets) connected to the one or more transfer means (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46), the plurality of processing stations comprising a first processing station comprising a first plurality of sensors and a second processing station comprising a second plurality of sensors (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); and a computing device connected to each of the plurality of processing stations, wherein the computing device is to: receive one or more first measurements (e.g. process variable comprising sensor data) from at least one of the first plurality of sensors of the first processing station during or after a first instance of a process performed within the first processing station (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); process the one or more first measurements using a trained machine learning model, wherein the trained machine learning model is to generate a first output (e.g. likelihood of maintenance event)  based on processing of the one or more first measurements (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); cause a first action (e.g. preventative action) to be performed with respect to the first processing station based on the first output of the trained machine learning model (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); determine a first result (e.g. subsequent wear/failure rate; change in performance metrics) of the first action (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); and update a training of the trained machine learning model (e.g. automatically update machine learning model) based on the one or more first measurements, the first output, and the first result of the first action (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46). 
 	Regarding claim 3, Entzminger discloses the processing system of claim 1, wherein the computing device is further to: receive one or more second measurements from at least one of the second plurality of sensors of the second processing station during or after a second instance of the process performed within the second processing station (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); process the one or more second measurements using the trained machine learning model to generate a second output (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); cause a second action to be performed with respect to the second processing station based on the second output of the trained machine learning model (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); determine a second result of the second action (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); and update the training of the trained machine learning model based on the one or more second measurements, the second output, and the second result of the second action (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46).
 	Regarding claims 9, 18 and 25, Entzminger discloses the substrate processing system of claim 1, wherein the process comprises a manufacturing process performed on a substrate in the first processing station, wherein the one or more first measurements comprise a first set of measurements from the first plurality of sensors generated during the first instance of the process (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46), wherein the first output comprises an indication that the first processing station is due for maintenance (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46), wherein the first action comprises flagging the first processing station for maintenance, and wherein the first result of the first action comprises an indication as to whether the maintenance was required (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46).
 	Regarding claims 12, 21 and 22, Entzminger discloses the substrate processing system of claim 1, wherein the computing device is further to: determine when to perform preventative maintenance on the first processing station and when to perform preventative maintenance on the second processing station; after preventative maintenance has been performed on the first processing station, determine when to bring the first processing station back into service (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46, wherein the station is brought back into service from planned downtime after maintenance); and after preventative maintenance has been performed on the second processing station, determine when to bring the second processing station back into service (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46, wherein the station is brought back into service from planned downtime after maintenance).
 	Regarding claim 22, Entzminger discloses a processing system, comprising: one or more transfer means; a plurality of processing stations connected to the one or more transfer means (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46), the plurality of processing stations comprising a first processing station comprising a first plurality of sensors (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); and a computing device connected to each of the plurality of processing stations, wherein the computing device is to: receive first measurements generated by the first plurality of sensors of the first processing station during or after a process is performed within the first processing station (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); determine that the first processing station is due for maintenance based on processing the first measurements from the first plurality of sensors using a first trained machine learning model (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); and after maintenance has been performed on the first processing station, receive second measurements generated by the plurality of sensors of the first processing station during or after a seasoning process is performed within the first processing station (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); and determine that the first processing station is ready to be brought back into service based on processing the second measurements from the plurality of sensors using a second trained machine learning model (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46).
 	Regarding claim 23, Entzminger discloses the substrate processing system of claim 22, wherein  second measurements are generated during a seasoning process performed after the maintenance has been performed on the first processing station (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46).
 	Regarding claim 25, Entzminger discloses the substrate processing system of claim 22, wherein the computing device is further to: cause maintenance to be performed on the first processing station based on an output of the first trained machine learning model (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); receive an indication as to whether the maintenance needed to be performed on the first processing station (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46); and update a training of the first trained machine learning model based on the first measurements, the output, and the indication (e.g. pg. 1, ¶2 and 15; pg. 2-4, ¶17-18 and 22-35; pg. 6-7, ¶40-46).
 	Regarding claims 1-4, 9, 18, 22 and 25, Entzminger discloses a manufacturing system with processing stations, but does not explicitly disclose a substrate processing system with transfer chambers and processing chambers. Regarding claim 4, Entzminger does not disclose a transfer chamber via one or more load lock. Regarding claim 5, 9, 14, 18 and 23, Entzminger does not disclose one or more process stations being a deposition or etch chamber. Regarding claims 10 and 19, Entzminger does not disclose the sensors making optical measurements, power measurements and pressure measurements. Regarding claims 11, 20 and 28, Entzminger discloses machine learning models, but does not explicitly disclose using one or more neural networks.
 	Regarding claims 1-4, 9, 18, 22 and 25, Chau discloses using machine learning for a substrate processing system with transfer chambers and processing chambers (e.g. pg. 6, ¶91-93; pg. 7-8, ¶101, 108-118 and 123; Fig. 1 and 3). Regarding claim 4, Chau discloses a factory interface connected to a transfer chamber via one or more load lock (e.g. pg. 6, ¶91-93; pg. 7-8, ¶101, 108-118 and 123; Fig. 1 and 3). Regarding claim 5, 9, 14, 18 and 23, Chau discloses one or more process chambers being a deposition or etch chamber (e.g. pg. 6, ¶91-93; pg. 7-8, ¶101, 108-118 and 123; Fig. 1 and 3). Regarding claims 10 and 19, Chau discloses sensors making optical measurements, power measurements and pressure measurements (e.g. pg. 6, ¶93-94 and 99). Regarding claims 11, 20 and 28, Chau discloses machine learning models comprising one or more neural networks (e.g. pg. 3, ¶50; pg. 6, ¶91-93; pg. 7-8, ¶101, 108-118 and 123; Fig. 1 and 3).
	At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to use Entzminger’s maintenance method for a semiconductor manufacturing process. One of ordinary skill in the art would have been motivated to do this in order to optimize the performance of the semiconductor manufacturing facility.
 	Therefore, it would have been obvious to modify Entzminger with Chau to obtain the invention as specified in claims 1-5, 9-14, 18-25 and 28.




Allowable Subject Matter
Claims 6-8, 15-17, 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R KASENGE whose telephone number is (571)272-3743. The examiner can normally be reached Monday - Friday 7:30am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CK
August 25, 2022

/CHARLES R KASENGE/Primary Examiner, Art Unit 2116